The indictment charged this appellant, defendant below, with the offense of assault with intent to murder. On the trial of this case in the circuit court he was convicted as charged, and the court imposed a sentence of not less than 2 years' nor more than 4 1/2 years' imprisonment in the penitentiary. From the judgment of conviction this appeal was taken. There is no bill of exceptions in this case, the appeal being rested upon the record proper. The record is regular and without error; therefore the judgment of conviction in the circuit court is affirmed.
Affirmed.